DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the reply filed 12/30/2021, claim 14 is amended, and new claims 17-21 have been added. Claims 1-21 are currently pending, with claims 11, 12 withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pair of throttle controls (claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,988,154. 
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,988,154. 
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,988,154. 
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,988,154. 
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,988,154. 
Claim 7
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,988,154. 
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,988,154. 

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, and 4 from US 10,988,154 encompasses all of the limitations from claims 1-4, 6-8 of the present application, respectively, and more (some of the claims from the present application may be broader than those of US 10,988,154). Although the wording is slightly different between US 10,988,154 and the present Application, one of ordinary skill would understand that all limitations from claims 1-4, 6-8 from the present application are found in claims 1, 2, and 4 from US 10,988,154.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 13-16, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). 
Claim 9 recites: “wherein the first hub permits the load wheel to spin freely when disengaged.” Similarly, Claim 13 recites: “the load wheel is configured to spin freely when the hub motor is disengaged by the operator.” Similarly, Claim 14 recites: “the load wheel is configured to spin freely when the throttle is disengaged by the operator.”  These recitations are directed to functional language without setting forth any structure for performing the function.  These unlimited functional claim limitations extend to all means or methods of resolving a problem and are not adequately supported by the written description or commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112(a) and pre-AIA  35 U.S.C. 112, first paragraph.  The invention is described in terms of a method of making and/or its function, and lacks written descriptive support because there is no described or art-recognized 
[0008] The powered drive and speed of the sled may be controlled by the operator via a throttle control mounted to the handlebars and is completely optional. The powered sled operates just like a traditional manual sled (operator pushes the sled and associated load) when not using the motor(s) and the drive mechanism allows the wheels to "freewheel" or spin freely without added friction when disengaged from power. This is helpful in tight environments, such as coolers or freezers, or when powered drive is not allowed, such as in certain store environments. 
Because the patent specification fails to describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention, the claims are found to not satisfy the written description requirement. The Applicant fails to show possession of the claimed invention because the Applicant has not sufficiently described the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. See MPEP 2163 and 2173.05(g).

New claim 18 recites: wherein the slot is substantially perpendicular to a longest axis of the arm.  Support for the limitation(s) of claim 18 are not found in the original disclosure. The original disclosure does not include any elaboration on a longest axis of the arm, and subsequently, there is no disclosure of the slot’s orientation relative to this axis. The arm is best shown in Applicant’s Fig. 10, where it appears that the slot is angled relative to the arm, rather than substantially perpendicular.  Because support for new claim 18 is not found in the original disclosure, the claim is found to contain new matter. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 13-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9, 13, and 14 contain instances of functional language discussed above: Claim 9 recites: “wherein the first hub permits the load wheel to spin freely when disengaged.” Similarly, Claim 13 recites: “the load wheel is configured to spin freely when the hub motor is disengaged by the operator.” Similarly, Claim 14 recites: “one of the load wheels is configured to spin freely when the throttle is disengaged by the operator.”  .   

New claim 18 recites: wherein the slot is substantially perpendicular to a longest axis of the arm.  As discussed above, the limtitation presents new matter. Because the disclosure does not include any discussion of this limitation, the metes and bounds of the limitation are indeterminable. What is/defines the longest axis? What is “substantially perpendicular”? Substantially is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The drawings reveal an angle between the slot and the arm, which compounds the confusion regarding the metes and bounds of substantially perpendicular. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Newell (US 9,908,549) in view of King (US 2017/0297881).

Regarding claim 1, Newell teaches: a pallet sled comprising: 
a base; 
a pair of tines extending outward from the base; 
a load wheel (23, 24) supporting outer ends of each of the tines; and 
a first hub motor (74; see Fig. 4) for driving the pallet sled.
See the annotated version of Fig. 9, below, and column 8, lines 39-57. It is noted that the embodiment of Fig. 9 is relied upon, though other drawings are referenced for showing details which also belong to the embodiment of Fig. 9. 

    PNG
    media_image1.png
    458
    611
    media_image1.png
    Greyscale

Newell teaches hub motors (74) secured below the base, such that a hub motor is located within each of the two base wheels. Newell fails to disclose: the hub motor being within one of the load wheels. King teaches driven load wheels (56). See [0041]. Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide wheels 23, 24 from Newell as driven wheels (instead of driving via wheels 71, 72). The motivation being: providing the hub motors in the load wheels (instead of wheels 71, 72) will facilitate improved steering, and better traction of the driven wheel when the pallet sled is loaded.  In the combination, the hub motors are located within wheels 23, 24 from Newell, instead of wheels 71, 72. In this way, the combination teaches: a first hub motor within one of the load wheels for driving the pallet sled. 

Regarding claim 2, the combination further teaches: a second hub motor within the other of the load wheels. In the combination, the hub motors 74 are located within wheels 23, 24 from Newell, instead of wheels 71, 72. 

Regarding claim 3, the combination further teaches: wherein each load wheel is mounted to an arm (see the linkage interconnecting the rod 33 to the wheel 23 in Fig. 2 from Newell) pivotably mounted to the respective tine, the pallet sled further including a rod (33) in each tine configured to pivot the arm to move the load wheel toward and away from the tine.

Regarding claim 4, the combination further teaches: a second hub motor within the other of the load wheels. In the combination, the hub motors 74 are located within wheels 23, 24.

claim 6, the combination further teaches: wherein the first hub motor includes an axle received in a slot in the arm. An axle is shown between the load wheel 23 and the arm in Fig. 2 from Newell. Additionally, see axle 75 in Fig. 4 from Newell. 

Regarding claim 7, the combination further teaches: wherein the first hub motor is within one of the load wheels, wherein the first hub motor is mounted to an arm (see the linkage interconnecting the rod 33 to the wheel 23 in Fig. 2 from Newell) pivotably mounted to the respective tine, the pallet sled further including a rod (33) in each tine configured to pivot the arm to move the load wheel toward and away from the tine.

Regarding claim 8, the combination further teaches: a removable battery pack (93) received in the base (see battery pack is removably fitted in compartment 26 of the base in Fig. 6), the battery pack configured to selectively operate the first hub motor. See column 5, line 67 to column 6, line 7 from Newell.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newell and King, as applied above, in further view of White (US 2019/0075726).

Regarding claim 5, the combination as set forth above fails to disclose: a pair of throttle controls, each controlling one of the first and second hub motors (though it is noted that Newell does suggest independently controlled drive wheels; see column 8, lines 48-51). White teaches a pair of throttle controls (26; see Fig. 3), each controlling one a respective hub motor (64, 66). See [0040]. Before the effective filing date of the claimed invention, it would be obvious to those . 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newell and King, as applied above, in further view of Catto (US 5,894,898).

Regarding claim 9, the combination as set forth above fails to disclose: wherein the first hub permits the load wheel to spin freely when disengaged. Catto teaches freewheeling a motor when disengaged. See column 6, lines 11-16.  Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide a freewheeling motor when the throttle is off (such that, in the combination, the hub permits the load wheel to spin freely when disengaged). The motivation being: so that release of the throttle doesn’t cause braking. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over O’Connell (US 2016/0368747) in view of Kottmann (US 10,603,236).
Regarding claim 10, O’Connell teaches: a pallet sled comprising: 
a base (including elements 16, 45); 
a pair of casters (15) supporting the base; 
a first handlebar and a second handlebar (see the bars on which elements 48 are mounted) extending vertically upward from the base and fixed relative to the base; 
a pair of tines (301) extending from the base; and 

Relevant elements are best shown in Figs. 15-17. 
O’Connell fails to disclose: a hub motor within one of the load wheels, the hub motor configured to drive one of the load wheels to assist in moving the pallet sled. Kottmann teaches: a hub motor within one of the load wheels (8), the hub motor configured to drive one of the load wheels to assist in moving the pallet sled. See Figs. 1 and 5. 
Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide wheels 11 from O’Connell with a hub motor, as suggested by Kottmann. The motivation being: providing the hub motors in the load wheels facilitates driving of the pallet sled. Providing these motors at the load wheels also facilitates improved steering, and better traction of the driven wheel when the pallet sled is loaded.  Accordingly, the combination teaches: a hub motor within one of the load wheels, the hub motor configured to drive one of the load wheels to assist in moving the pallet sled. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Connell and Kottmann, as applied above, in further view of Catto (US 5,894,898).

Regarding claim 13, the combination as set forth about fails to teach: wherein the load wheel is configured to spin freely when the hub motor is disengaged by the operator.   Catto teaches freewheeling a motor when disengaged. See column 6, lines 11-16.  Before the effective  the load wheel is configured to spin freely when the hub motor is disengaged by the operator). The motivation being: so that release of the throttle doesn’t cause braking.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Newell (US 9,908,549) in view of King (US 2017/0297881), Rose (US 7,665,555) and Catto (US 5,894,898).

Regarding claim 14, Newell teaches: a pallet sled comprising:
a base (including element 20); 
a base wheel (71, 72) supporting the base; 
a first handlebar (HB1) and a second handlebar (HB2) extending upward from the base (the handlebars extend upward from shaft element 201 of the base);
a pair of tines (21, 22) extending from the base; 
a load wheel (23, 24) supporting outer ends of each of the tines, wherein each load wheel is mounted to an arm (see the linkage interconnecting the rod 33 to the wheel 23 in Fig. 2) pivotably mounted to the respective tine, the pallet sled further including a rod (33) in each tine configured to pivot the arm to move the respective load wheel toward and away from the respective tine; 
a motor (74) configured to drive a wheel to assist in moving the pallet sled. Relevant elements are best shown in Figs. 2, 4, and the annotated version of Fig. 9, below.

    PNG
    media_image2.png
    458
    611
    media_image2.png
    Greyscale

It is noted that the embodiment of Fig. 9 is relied upon, though other drawings are referenced for showing details which also belong to the embodiment of Fig. 9.
Newell teaches hub motors (74) secured below the base, such that a hub motor is located within each of the two base wheels. Newell fails to disclose: the hub motor being configured to drive one of the load wheels to assist in moving the pallet sled. King teaches driven load wheels (56). See [0041]. Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide wheels 23, 24 from Newell as driven wheels (instead of driving via wheels 71, 72). The motivation being: providing the hub motors in the load wheels (instead of wheels 71, 72) will facilitate improved steering, and better traction of the driven wheel when the pallet sled is loaded.  In the combination, the hub motors are located within wheels 23, 24 from Newell, instead of wheels 71, 72. In this way, the combination teaches: a motor configured to drive one of the load wheels to assist in moving the pallet sled. 
Newell fails to disclose: the first and second handlebar extending vertically upward from the base, and a first grip on the first handlebar, the first grip including a throttle control projecting toward the second handlebar, the throttle control configured to control the speed or direction of the motor. Rose teaches: a first and second handlebar extending vertically upward from the base, and a first grip on a first handlebar (see the left side of the structure shown in Fig. 2), the first grip including a throttle control (see element 107) projecting toward the second handlebar (the right side), the throttle control configured to control the speed or direction of the motor. Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide Newell with a handlebar shape and capability for vertical orientation, a first grip on the first handlebar, the first grip including a throttle control projecting toward the second handlebar, the throttle control configured to control the speed or direction of the motor, as suggested by Rose; the motivation being: to provide the user with an ergonomic interface for the control of the motor(s) for steering and speed control. Providing the handlebars with the capability of vertical extension would be obvious to those having ordinary skill in the art, as such vertical positioning would permit for saving space while the pallet sled is not in use.  
The combination further fails to teach: wherein one of the load wheels is configured to spin freely when the throttle is disengaged by the operator.   Catto teaches freewheeling a motor when disengaged. See column 6, lines 11-16.  Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide a freewheeling motor when the throttle is off (such that, in the combination one of the load wheels is configured to spin freely when the throttle is disengaged by the operator). The motivation being: so that release of the throttle doesn’t cause braking.

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newell, King, Catto, and Rose, as applied above, in further view of Standke (US 7,789,188).

Regarding claim 15, the combination as set forth above fails to disclose: a second grip on the second handlebar, the second grip including a lift control projecting toward the first handlebar, the lift control configured to control movement of the load wheels toward and away from the tines. Standke teaches: a second grip on a second handlebar, the second grip including a lift control (3) projecting toward the first handlebar. See Fig. 1. Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide Newell with a second grip on the second handlebar, the second grip including a lift control projecting toward the first handlebar, as suggested by Standke; the motivation being: to provide the user with an interface for lift control of the tines. 
Accordingly, the combination teaches: the lift control configured to control movement of the load wheels toward and away from the tines (since, in Newell, movement of the load wheels toward and away from the tines is what causes the lifting/lowering of the tines). 

Regarding claim 16, the combination further teaches:  wherein the throttle control includes a lever and wherein the lift control includes a rocker switch (3). See Fig. 1 from Standke. 

Allowable Subject Matter
Claims 17 and 19, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 20 would be allowable upon overcoming the 

Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive. 

Applicant points to Fig. 19 to support a pair of throttles.  No figures show two throttles. Fig. 19 has one throttle (528), and a lift control (526). The drawings remain objected to. 

Applicant presents arguments with reference to the rejections made under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Applicant points to support in [0008], and states “All of these claims recite sufficient structure to perform the recited function, including a hub motor (or motor) and a load wheel. The motor will spin freely when no power is applied.” The Examiner respectfully disagrees, and notes that [0008] of Applicant’s disclosure was considered thoroughly and copied into the prior and present Official Action.  The disclosed hub motor and load wheel do not include details, description, structure, etc., to sufficiently support the claimed “freewheeling”. Those having ordinary skill in the art would understand “freewheeling” has mechanical implications (which are not described in the present disclosure); simply cutting electrical power to the hub would not yield a freewheel, due to the inertia of the hub motor. Those having ordinary skill in the art would understand that the wheel must be allowed uninhibited rotation in order to facilitate freewheeling. This understanding is echoed in Applicant’s own disclosure: spin freely without added friction”.  However, the motor of the present disclosure would act to inhibit free rotation, and no structure is disclosed which suggests that the motor and wheel are selectively disconnectable. How does the hub/hub motor become “disengaged”? Is there some clutch or other selective transmission mechanism which causes a disengagement?  Does the wheel disengage from the motor to facilitate freewheeling?   

Applicant presents arguments with reference to the rejections made under 35 35 U.S.C. 103. Applicant asserts: “Newell teaches that the rear wheels are driven independently so that the wheels can be driven in opposite directions, rotating a shaft that then causes the pallet jack to raise or lower without horizontal movement. (col. 2, lines 47-50; col. 6, lines 40-46). This would not work if the drive wheels were moved under the tines.” This argument is not persuasive, as the embodiment which uses opposingly driven wheels to raise and lower the pallet jack was/is not relied upon in the rejection.   As stated in the prior and present Official Action, the embodiment of Fig. 9 is relied upon. This embodiment does not possess the features referenced in Applicant’s argument. 
Applicant further states: “[a]lthough Newell discloses an embodiment with a tiller arm for steering and raising/lowering the tines, the primary teaching of Newell is still that the rear wheels should be the drive wheels. Therefore it would not be obvious to move the drive wheels of Newell under the tines.”  Newell is not relied upon for the teaching of driven wheels under the tines, and Applicant’s argument that the primary teaching of Newell is still that the rear wheels should be the drive wheels is not understood or substantiated. What is a primary teaching, and why does it matter?  A mere teaching of a feature within a reference (in Newell’s case, driven rear wheels) does not imply that a modification of that feature is unobvious. This is, at its heart, . 
In response to applicant's argument that “the hub motors of Newell are much too large to be used as load wheels under the tines”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Applicant presents arguments with respect to Catto.  It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Catto’s disclosure relates to freewheeling drive motors, which is at least reasonably pertinent to the particular problem with which the applicant was concerned. Applicant points to how Catto’s motor is on a user-ridable scooter; however, the motivation (so that release of the throttle doesn’t cause braking) is applicable and independent of user-rideability. It is unclear why Applicant believes the motivation is insufficient, as this is not a 

Applicant presents arguments with respect to O’Connell in view of Kottman. Applicant states: Kottmann specifically teaches the benefits of being able to lift the drive wheels off the floor so that the drive wheels do not engage the floor and so that the transporter can be maneuvered manually. This would not be possible if the load wheels of O’Connell were replaced with hub motors. Kottmann specifically teaches the benefits of being able to lift the drive wheels off the floor so that the drive wheels do not engage the floor and so that the transporter can be maneuvered manually. This would not be possible if the load wheels of O’Connell were replaced with hub motors.  In the combination, the wheels 11 from O’Connell are provided with a hub motor, as suggested by Kottmann. The additional functionality and features taught by Kottmann are irrelevant, as they are not part of the combination. Why does Applicant believe that the combination would also have to teach lifting of the drive wheels, when that is a completely separate mechanism?  O’Connell is modified in the combination, not Kottmann. The modification does not render O’Connell as unsuitable for its intended purpose, and there is not requirement for O’Connell to realize any specifically disclosed benefit set forth by Kottmann. It does not matter that the combination would not include the ability to lift the drive wheels off the floor so that the drive wheels do not engage the floor and so that the transporter can be maneuvered manually, because that is not expressed as a feature desirable or necessary for the operation of O’Connell’s pallet sled. 

Regarding claim 14, Applicant states: “If the tiller arm of the Figure 9 embodiment of Newell were removed, then the tiller arm could not be used to raise and lower the tines (by “pumping” the tiller arm 20-col. 8, lines 43-44). Then one would return to the method disclosed in the previous embodiments, i.e. where the wheels are driven in opposite directions, rotating a shaft that then causes the pallet jack to raise or lower without horizontal movement. (col. 2, lines 47-50; col. 6, lines 40-46). This would not work if the drive wheels were moved under the tines, as proposed by the Examiner.”  To suggest that modification of the tiller/handlebar could only be facilitated by reverting to an earlier disclosed embodiment within that same application is a tremendous leap of logic.  There is no reason that modification of the handlebars (Fig. 9) from Newell would be limited to the earlier disclosed embodiment, which was not relied upon. “Then one would return to the method disclosed in the previous embodiments”: why would one do this? The Examiner respectfully disagrees with Applicant’s assertion.  One would not return to the method disclosed in the previous embodiments. Rather, those having ordinary skill in the art would look to obvious modifications of the embodiment of Fig. 9, rather than unobvious features in separate different embodiments which utilize significantly different structure and functionality. Applicant’s reasoning simply cannot be reasonably followed. 
It is also noted that the combination does not suggest replacement of the tiller arm.  Rather, in the combination, Newell is provided with a handlebar shape and capability for vertical orientation, a first grip on the first handlebar, the first grip including a throttle control projecting 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403.  The examiner can normally be reached on 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMA K FRICK/Primary Examiner, Art Unit 3618